ZALESKI, J.,
Both parties to this action agreed in the Municipal Court to have money judgments for $499.99 and judgments for possession entered against all the captioned defendants on September 18, 1974. Subsequently, defendants appealed these judgments to the Common Pleas Court and plaintiff now resists this appeal, claiming that, since defendants violated Philadelphia Rule of Civil Procedure *28, their appeal is not perfected and, therefore, must be stricken.
Plaintiffs petition fails to assert any claim that, because of the late notice, prejudice to its case has resulted. Since Rule 126 of the Pennsylvania Rules of Civil Procedure urges that rules be liberally construed and that errors may be disregarded which do not affect the substantial rights of the parties, it is *157proper to deny the motion to strike defendants’ appeal in the instant matter. This is buttressed a fortiori, when considering that the parties agreed that this matter would be appealed to the Common Pleas Court after the entry of judgments in the Municipal Court.
ORDER
And now, December 31,1974, it is hereby ordered and decreed that plaintiffs petition to have defendants’ appeal stricken is denied.